[Cite as Marshman v. State, 2018-Ohio-4322.]


                Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 107537



                                      MICHAEL MARSHMAN

                                                            PETITIONER

                                                 vs.

                                          STATE OF OHIO

                                                            RESPONDENT




                                            JUDGMENT:
                                          PETITION DENIED



                                        Writ of Habeas Corpus
                                         Motion No. 520296
                                         Order No. 520781


        RELEASE DATE: October 24, 2018
FOR PETITIONER

Michael Marshman, pro se
Inmate No. 0326983
Cuyahoga County Jail
P.O. Box 5600
Cleveland, Ohio 44101


ATTORNEYS FOR RESPONDENT

Michael C. O’Malley
Cuyahoga County Prosecutor
By: Frank Romeo Zeleznikar
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




EILEEN A. GALLAGHER, A.J.:

       {¶1} Michael Marshman seeks a writ of habeas corpus based upon the allegation of

preindictment delay in State v. Marshman, Cuyahoga C.P. No. CR-16-604668.               For the

following reasons, we decline to issue a writ of habeas corpus.

       {¶2} Initially, we find that the request for a writ of habeas corpus is procedurally

defective.   Marshman has failed to provide this court with any commitment papers in violation

of R.C. 2725.04(D). The failure to provide this court with the basis of commitment is fatal to a

request for a writ of habeas corpus. State ex rel. McCuller v. Callahan, 98 Ohio St.3d 307,

2003-Ohio-858, 784 N.E.2d 108, citing State ex rel. Johnson v. Ohio Dept. of Rehab. & Corr., 95

Ohio St.3d 70, 71, 765 N.E.2d 356 (2002); Malone v. Lane, 96 Ohio St.3d 415, 2002-Ohio4908,
775 N.E.2d 527; and Chari v. Vore, 91 Ohio St.3d 323, 328, 744 N.E.2d 763 (2001). Moreover,

Marshman did not comply with the verification requirement of R.C. 2725.04. Malone at ¶ 6;

Chari at 328.

       {¶3} Second, Marshman failed to file the affidavit of prior civil actions mandated by

R.C. 2969.25(A).      That statute requires an inmate who commences an action against a

government entity to file with this court an affidavit that contains a description of each civil

action or appeal of a civil action that the inmate has filed in the previous five years in any state or

federal court. The requirement of R.C. 2969.25(A)(1) is mandatory, and failure to comply with

it subjects an inmate’s action to dismissal. State ex rel. McGrath v. McDonnell, 126 Ohio St.3d

511, 2010-Ohio-4726, 935 N.E.2d 830; State ex rel. White v. Bechtel, 99 Ohio St.3d 11,

2003-Ohio-2262, 788 N.E.2d 634.

       {¶4} Third, R.C. 2969.25(C) requires that any inmate filing a civil action against a

government entity or employee in forma pauperis submit with their complaint an affidavit of

indigency and a statement that sets forth the balance in the inmate account for each of the

preceding six months, as certified by the institutional cashier. Marshman did not provide a

statement that sets forth the balance of his inmate account for the preceding six months, as

required by R.C. 2969.25(C)(1). The requirements of R.C. 2969.25(C) are mandatory and

failure to comply with them subjects the complaint to dismissal. Hazel v. Knab, 130 Ohio St.3d

22, 2011-Ohio-4608, 955 N.E.2d 378.

       {¶5} Fourth, Civ.R. 10(A) requires Marshman to list the proper parties and their

respective addresses in the case caption. See, e.g., Kneuss v. Sloan, 146 Ohio St.3d 248,

2016-Ohio-3310, 54 N.E.3d 1242; State ex rel. Sherrills v. State, 91 Ohio St.3d 133, 742 N.E.2d
651 (2001). The caption on Marshman’s petition fails to contain the name of any proper party

or the address of any party.

         {¶6} Finally, Marshman filed a motion for dismissal of the indictment based upon

preindictment delay, which was denied by the trial court on June 13, 2018.            Marshman

possesses an adequate remedy at law in that he may appeal the denial of his motion to dismiss for

preindictment delay.       Plassman v. Ohio Adult Parole Auth., 141 Ohio St.3d 14,

2014-Ohio-4033, 21 N.E.3d 271, citing Arnett v. Sheets, 4th Dist. Ross No. 10CA3156,

2010-Ohio-3985, citing State ex rel. Rowe v. McCown, 108 Ohio St.3d 183, 2006-Ohio-548, 842

N.E.2d 51.

         {¶7} Accordingly, we grant the motion for summary judgment as filed by the Cuyahoga

County Prosecutor. Costs to Marshman. The court directs the clerk of courts to serve all

parties with notice of this judgment and the date of entry upon the journal as required by Civ.R.

58(B).

         {¶8} Petition denied.




EILEEN A. GALLAGHER, ADMINISTRATIVE JUDGE

EILEEN T. GALLAGHER, J., and
PATRICIA ANN BLACKMON, J., CONCUR